Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Scheer, Dennis Keith (Reg No 39356) on 03/21/2022.
The listing of claims below will replace all prior versions and listings of claims in the application:
LISTING OF CLAIMS
Claim 1. (Currently Amended) A sensor control system for a vehicle, the system comprising: 
one or more processors; and 
a memory communicably coupled to the one or more processors and storing: 
a zone of interest determination module including computer-readable instructions that when executed by the one or more processors cause the one or more processors to determine if at least one localized zone of interest resides within a preliminary zone of interest of the vehicle; and 
a sensor control module including computer-readable instructions that when executed by the one or more processors cause the one or more processors to:
 control one or more operational parameters of at least one sensor so as to, if the at least one localized zone of interest resides within the preliminary zone of interest, bring at least 


 ; and
if at least a portion of the at least one localized zone of interest cannot be brought into a field of view of the at least one sensor: 
acquire control of at least one available remote sensor of a connectibly-configured other ground vehicle, the at least one available remote sensor being controllable so as to bring at least a portion of the at least one localized zone of interest into a field of view of the available remote sensor; and 
remotely control one or more operational parameters of the at least one available remote sensor so as to bring at least a portion of the at least one localized zone of interest into the field of view of the at least one available remote sensor until an alert is received from the connectibly-configured other ground vehicle stating that the connectibly-configured ground vehicle requires use of the at least one remote sensor currently being controlled by the sensor control module.

Claim 2. (Previously Presented) The sensor control system of claim 1 wherein the at least one sensor is at least one supplemental sensor of the vehicle, and wherein the sensor control module includes computer-readable instructions that when executed by the one or more processors cause the one or more processors to, prior to controlling one or more operational parameters of the at least one supplemental sensor: 
determine if the at least one localized zone of interest is in a field of view of the at least one supplemental sensor; and 
if the at least one localized zone of interest is not in a field of view of the at least one supplemental sensor, determine if one or more operational parameters of the at least one supplemental sensor can be controlled so as to bring at least a portion of the at least one localized zone of interest into a field of view of the at least one supplemental sensor.  

Claim 3. (Original) The sensor control system of claim 1 wherein the zone of interest determination module includes computer-readable instructions that when executed by the one or more processors cause the one or more processors to determine the preliminary zone of interest of the vehicle responsive to determination of a next maneuver of the vehicle.  

Claim 4. (Previously Canceled)  

Claim 5. (Original) The sensor control system of claim 1 wherein the sensor control module includes computer-readable instructions that when executed by the one or more processors cause the 

Claim 6. (Original) The sensor control system of claim 1 wherein the one or more operational parameters of the at least one sensor include a position of the at least one sensor with respect to a reference feature of a vehicle on which the at least one sensor is mounted.  

Claim 7. (Original) The sensor control system of claim 1 wherein the one or more operational parameters of the at least one sensor include an orientation of the at least one sensor.  

Claim 8. (Original) The sensor control system of claim 1 wherein the at least one sensor is a supplemental sensor of the vehicle.  

Claim 9. (Canceled).

Claim 10. (Currently Amended) The sensor control system of claim 1 wherein the zone of interest determination module includes computer-readable instructions that when executed by the one or more processors cause the one or more processors to: 
determine the localized zone of interest responsive to traffic condition information; and 
add the localized [[the]] zone of interest to a digital map.  


Claim 11. (Currently Amended) The sensor control system of claim 1 wherein the zone of interest determination module includes computer-readable instructions that when executed by the one or more processors cause the one or more processors to: 
determine the localized zone of interest responsive to road geometry information; and 
add the localized [[the]] zone of interest to a digital map.  

Claim 12. (Canceled).

Claim 13. (Currently Amended) The sensor control system of claim [[12]]1 wherein the sensor control module includes computer-readable instructions that when executed by the one or more processors cause the one or more processors to continuously control the one or more operational parameters of the at least one available remote sensor as  the connectibly-configured other ground vehicle on which the at least one available remote sensor is mounted moves, so as to maintain at least a portion of the at least one localized zone of interest in the field of view of the at least one available remote sensor until the at least one available remote sensor can no longer be controlled so as to bring at least a portion of the at least one localized zone of interest into the field of view of the at least one available remote sensor.  

Claim 14. (Previously Presented) A vehicle including the sensor control system of if claim 1.  

Claim 15. (Currently Amended) A non-transitory computer readable medium having stored therein instructions, that when executed by a computing system, cause the computing system to perform functions comprising: 
 determining a preliminary zone of interest of a vehicle; 
 determining if at least one localized zone of interest resides within the preliminary zone of interest of the vehicle;
if at least one localized zone of interest resides within the preliminary zone of interest,  controlling one or more operational parameters of at least one sensor so as to bring at least a portion of the at least one localized zone of interest into a field view of the at least one sensor; [[and]]
if the at least one localized zone of interest cannot be brought into a field of view of at least one sensor of the vehicle: 
acquiring control of at least one available remote sensor of a connectibly-configured other ground vehicle, the at least one available remote sensor being controllable so as to bring at least a portion of the at least one localized zone of interest into a field of view of the available remote sensor; and 
remotely controlling one or more operational parameters of the at least one available remote sensor so as to bring at least a portion of the at least one localized zone of interest into the field of view of the at least one available remote sensor until an alert is received from the connectibly-configured other ground vehicle stating that the connectibly-configured ground vehicle requires use of the at least one remote sensor currently being controlled.  

Claim 16. (Original) The non-transitory computer readable medium of claim 15 having stored therein instructions, that when executed by a computing system, cause the computing system to perform functions further comprising continuously controlling one or more operational parameters of the at least one sensor as the vehicle moves so as to maintain at least a portion of the at least one localized zone of interest in the field of view of the at least one sensor.  

Claim 17. (Previously Canceled)  

Claim 18. (Currently Amended) A method for controlling at least one vehicle sensor, comprising steps of: 
determining a preliminary zone of interest of the vehicle; 
determining at least one localized zone of interest of the vehicle residing within the preliminary zone of interest; 
if the at least one localized zone of interest can be brought into a field of view of at least one sensor of the vehicle, controlling operation of the at least one sensor of the vehicle to bring at least a portion of the at least one localized zone of interest into the field of view of the at least one sensor of the vehicle; 
if the at least one localized zone of interest cannot be brought into a field of view of at least one sensor of the vehicle: 
acquiring control of at least one available remote sensor of a connectibly-configured other ground vehicle, the at least one available remote sensor being controllable so as to bring at least a portion of the at least one localized zone of interest into a field of view of the available remote sensor; and 
remotely controlling one or more operational parameters of the at least one available remote sensor so as to bring at least a portion of the at least one localized zone of interest into the field of view of the at least one available remote sensor until an alert is received from the connectibly-configured other ground vehicle stating that the connectibly-configured ground vehicle requires use of the at least one remote sensor currently being controlled .  

Claim 19. (Original) The method of claim 18 further comprising the step of after controlling operation of the at least one sensor of the vehicle to bring at least a portion of the at least one localized zone of interest into the field of view of the at least one sensor of the vehicle, continuously controlling operation of the at least one sensor of the vehicle as the vehicle moves so as to maintain at least a portion of the at least one localized zone of interest in the field of view of the at least one sensor of the vehicle.  

	Claim 20. (Original)  The method of claim 18 further comprising the steps of:
if it is determined that two or more localized zones of interest reside within the preliminary zone of interest, prioritizing the two or more localized zones of interest to determine a main localized zone of interest; and 
controlling the one or more operational parameters of the at least one sensor so as to bring at least a portion of the main localized zone of interest into the field of view of the at least one sensor. 

Claim 21. (Canceled).

Claim 22. (Canceled).

Claim 23. (Previously Presented) The method of claim 18 wherein the at least one available remote sensor is a supplemental sensor of the connectibly-configured other ground vehicle.  


Claim 24. (Currently Amended) The sensor control system of claim [[21]]1 wherein the at least one available remote sensor is a supplemental sensor of the connectibly-configured other ground vehicle.  

	Claim 25 (New). The sensor control system of claim 1 wherein the zone of interest determination module includes computer-readable instructions that when executed by the one or more processors cause the one or more processors to, if the zone of interest determination module determines that two or more localized zones of interest reside within the preliminary zone of interest and prior to the sensor control module controlling one or more operational parameters of the at least one sensor, prioritize the two or more localized zones of interest to determine a main localized zone of interest, and wherein the sensor control module includes computer-readable instructions that when executed by the one or more processors cause the one or more processors to control the one or more operational parameters of the at least one sensor so as to bring at least a portion of  the main localized zone of interest into the field of view of the at least one sensor. 

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance.
Regarding independent claims 1, 15, and 18, closest prior art Reed et al. (PGPub No US 2019/0003862 A1), Trumpore et al. (PGPub No US 2020/0174469 A1), and Fendt et al. (PGPub No US 2017/0072967 A1) (hereinafter Reed, Trumpore, and Fendt, respectively), taken either individually or in combination with other prior art of record fails to teach the claimed invention as a whole.
Reed teaches a system and method for controlling an autonomous vehicle. The system and method includes determining a zone of interest within a preliminary zone of interest, and controlling the parameters of at least one sensor in order to bring at least a portion of the zone of interest into a field of 
Trumpore teaches acquiring control of at least one available remote sensor and remotely controlling one or more operational parameters of the at least one available remote sensor so as to bring at least a portion of the at least one localized zone of interest into the field of view of the at least one available remote sensor. Trumpore fails to teach acquiring control of at least one available remote sensor of a connectibly-configured other ground vehicle and remotely controlling one or more operational parameters of the at least one available remote sensor so as to bring at least a portion of the at least one localized zone of interest into the field of view of the at least one available remote sensor until an alert is received from the connectibly-configured other ground vehicle stating that the connectibly-configured ground vehicle requires use of the at least one remote sensor currently being controlled.
Fendt teaches acquiring sensor data of at least one available remote sensor of a connectibly-configured other ground vehicle. Fendt fails to teach acquiring control of at least one available remote sensor of a connectibly-configured other ground vehicle and remotely controlling one or more operational parameters of the at least one available remote sensor so as to bring at least a portion of the at least one localized zone of interest into the field of view of the at least one available remote sensor until an alert is received from the connectibly-configured other ground vehicle stating that the connectibly-configured ground vehicle requires use of the at least one remote sensor currently being controlled.
The combination of Reed, Trumpore, and Fendt fails to teach acquiring control of at least one available remote sensor of a connectibly-configured other ground vehicle and remotely controlling one or more operational parameters of the at least one available remote sensor as a whole, and controlling one or more operational parameters of the at least one available remote sensor so as to bring at least a portion of the at least one localized zone of interest into the field of view of the at least one available remote sensor until an alert is received from the connectibly-configured other ground vehicle stating that the connectibly-configured ground vehicle requires use of the at least one remote sensor currently being controlled. Further, the invention as claimed represents a unique combination of features. While the prior art of record teaches parts of the claimed invention, the combination of each limitation taught by the prior art of record does not yield an obvious combination that would result in the specific invention claimed. Thus the prior art of record does not render the invention, as claimed, obvious. Relevant prior art teaches, at most, requesting and receiving sensor data from a nearby vehicle. None of the prior art teaches acquiring control of the remote sensor on a ground vehicle and controlling parameters of the remote sensor to view a localized zone of interest, until an alert is received from the ground vehicle. Finally, though some prior art teaches remotely controlling a sensor on an unmanned vehicle (generally a UAV, as taught by Trumpore), the premise of the remote sensor on the unmanned vehicle is that the remote sensor is solely on the unmanned vehicle for remote use and therefore would not generate an alert stating the sensor is required by the unmanned vehicle. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tawri M Matsushige whose telephone number is (571)272-3715. The examiner can normally be reached M-TH (0830-1600).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lee can be reached on (571)270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/T.M.M./Examiner, Art Unit 3668                                                                                                                                                                                                        

/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668